PER CURIAM.
*644Bennie Miller appeals from the judgment entered in this court-tried case dismissing his rent-and-possession claim and granting Terrence Stocking's counterclaim for specific performance of an oral contract to purchase the property at issue. The judgment is not against the weight of the evidence and is supported by substantial evidence. No error of law appears. We affirm. Stocking's motion for attorney fees and costs is denied without prejudice.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).